IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs November 15, 2005

                  KARLIS WILLIAMS v. STATE OF TENNESSEE

                      Appeal from the Criminal Court for Shelby County
                             No. P27976   W. Fred Axley, Judge



                  No. W2005-01049-CCA-R3-PC - Filed November 29, 2005


The petitioner, Karlis Williams, pleaded guilty on January 14, 2003, to three counts of robbery and
six counts of misdemeanor theft of an amount less than $500. By plea agreement with the state, the
petitioner received an effective seven-year sentence, as a Range II multiple offender. The petitioner
subsequently filed with the Shelby County Criminal Court a petition for post-conviction relief
alleging that he received ineffective assistance of counsel and that as a result, his guilty plea was not
knowingly, intelligently, or voluntarily made. He also raised a challenge to his sentence based on
Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004). The post-conviction court denied the
petition, and the petitioner brings the instant appeal challenging that denial. After a thorough review
of the record and applicable law, we affirm the judgment of the post-conviction court.

               Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which NORMA MCGEE OGLE
and J.C. MCLIN , JJ., joined.

Claiborne H. Ferguson, Memphis, Tennessee, for the Appellant, Karlis Williams.

Paul G. Summers, Attorney General & Reporter; Rachel E. Willis, Assistant Attorney General;
William L. Gibbons, District Attorney General; and John Tibbits, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                              OPINION

                The record before us is meager. We have not been favored with a transcript of the
petitioner’s plea submission, and the petitioner was the only witness who testified at the March 24,
2005 hearing on his petition for post-conviction relief. In terms of the underlying facts, the most
enlightening part of the record is the post-conviction court’s order dismissing the petition, from
which we glean the following:
                        The petitioner was indicted for the offenses of Aggravated
               Robbery (three counts) and Theft of Property under five hundred
               dollars (six counts) under indictment numbers 01-05908 thru 16. The
               actus reus of the offenses were all similar, the [petitioner] would
               attempt to snatch cash out of the drawer at convenience stores while
               purporting to purchase an item. The three robbery indictments
               alleged the additional element of physical violence used to effectuate
               the theft. On January 13, 2005, the [petitioner] pled guilty to three
               counts of Robbery and six counts of misdemeanor Theft; he received
               seven years on the Robbery counts, and eleven months and twenty
               nine days on the Theft counts, those sentences to run concurrently for
               a total sentence of seven years.

               The petitioner testified at the evidentiary hearing that counsel was appointed to
represent him on the charges. He affirmed that trial counsel conferred with him about his cases
“plenty of times.” The petitioner also acknowledged that he disclosed to trial counsel all the
underlying facts and circumstances of the offenses.

              The petitioner maintained that trial counsel threatened and coerced him into pleading
guilty. He explained his claim in the following somewhat disjointed fashion:

               [W]hen I was trying to get him, you know, to get me a better – get me
               a better time deal. Well, the second time I came to court, I was – he
               came to me and said –first – first time was seven years. Second time
               it was six years. When I came back he said seven years again. And
               I asked him why, you know, what happened to the six. And he said
               there was never a six. And then he said that the prosecutor stated that
               it wouldn’t matter if I would, you know, drop dead somewhere or be
               hung somewhere, you know, stuff like that, you know, make a long
               story short. So that scared me . . . when the prosecutor is saying
               something like that and it’s already something against me. But then
               another time when I came back to . . . sign for the seven years, I
               wasn’t going to sign. I was going to try to still try to wait it out and
               get a better deal. And he told me that I can get up to 20 to 40 to, you
               know, there is no amount or limit, you know what I’m saying, to what
               I can get on these charges.

The petitioner interpreted trial counsel’s remarks about possible sentencing time as “a threat and a
manipulation type of – in a deceitful way.” The petitioner said that he chose not to go to trial
because of how counsel talked to him and because counsel told him he “was facing more than what
I was really facing.”




                                                 -2-
                  The petitioner had prior criminal convictions, and through discussions with trial
counsel the petitioner knew that the prior convictions could be used to enhance his sentencing range.
The petitioner also vaguely insisted that counsel failed to tell him “a whole lot.” The petitioner
offered little in the way of specifics, other than to testify that his charges were “really misdemeanors”
as corroborated by a videotape of one of the robberies and that counsel “wouldn’t even fight for
[him] on that.”

                On cross-examination, the petitioner acknowledged that trial counsel spoke to him
about robbery involving some kind of threat or force and that a jury would decide whether he was
guilty of robbery or theft. From trial counsel, the petitioner knew that circumstances might exist
whereby he could receive consecutive sentencing for the robberies. More specifically, the petitioner
admitted that from counsel he knew that he was a Range II offender, that the sentencing range was
six to ten years, and that he could have received consecutive sentencing.

                Based on the evidence presented, the post-conviction court denied relief.

                The law is settled that the post-conviction petitioner bears the burden of establishing
at the evidentiary hearing his allegations by clear and convincing evidence. Tenn. Code Ann. §
40-30-110(f) (2003). Evidence is clear and convincing when there is no serious or substantial doubt
about the correctness of the conclusions drawn from the evidence. Hodges v. S. C. Toof & Co., 833
S.W.2d 896, 901 n.3 (Tenn. 1992). An appellate court is bound by the trial court’s findings of fact
unless we conclude that the evidence in the record preponderates against those findings. Black v.
State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990).

                 When a post-conviction petitioner seeks relief on the basis of ineffective assistance
of counsel, he must establish that the services rendered or the advice given was below “the range of
competence demanded of attorneys in criminal cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). Also, he must show that the deficiencies “actually had an adverse effect on the defense.”
Strickland v. Washington, 466 U.S. 668, 693, 104 S. Ct. 2052, 2067 (1984). Should the petitioner
fail to establish either factor, he is not entitled to relief. See id. at 697, 104 S. Ct. at 2069.

                A defendant, in other words, is not entitled to perfect representation, only
constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App.
1996). “[I]n considering claims of ineffective assistance of counsel, ‘we address not what is prudent
or appropriate, but only what is constitutionally compelled.’” Burger v. Kemp, 483 U.S. 776, 794,
107 S. Ct. 3114, 3126 (1987) (quoting United States v. Cronic, 466 U.S. 648, 655 n.38, 104 S. Ct.
2039, 2050 n.38 (1984)).

                 Measured by these standards, it is readily apparent that the petitioner failed to carry
his burden. Before us, the petitioner presses his claim that counsel threatened and coerced him into
pleading guilty. The record, however, does not support that claim. To all appearances, trial counsel
conscientiously met with the petitioner and discussed the charges. Counsel explained the law to the
petitioner, including the differences between committing robbery and committing theft, which would


                                                  -3-
be decided by a jury. Counsel also discussed the petitioner’s Range II, multiple offender status, the
potential range of punishment, and the potential for consecutive sentencing. It may be that the
petitioner was not comforted by trial counsel’s blunt assessment of the petitioner’s situation, but
nothing appearing in this record supports a claim that the petitioner was coerced or threatened or
otherwise denied effective assistance of counsel.

                 As an independent claim, the petitioner also argues that the trial court’s application
of enhancement factors without the participation of a jury violated his right to jury trial as explicated
in Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004). The Tennessee Supreme Court,
however, has determined that Tennessee’s scheme for the trial judge’s use of enhancement factors
to sentence a defendant to more than the minimum sentence does not infringe upon the defendant’s
right to trial by jury as described in Blakely. See State v. Gomez, 163 S.W.3d 632, 658-62 (Tenn.
2005). Therefore, the petitioner’s claim, based on Blakely, is not well taken.

               Now having given due consideration to the petitioner’s appeal of the denial of post-
conviction relief, we affirm the post-conviction court’s ruling.


                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -4-